On Rehearing.
LOONEY, Justice.
Out of deference to the earnest and forceful argument of appellant’s counsel, this addendum to the original opinion is filed. As will be observed, notwithstanding the verdict finding appellant guilty of actionable negligence in several respects and conversely acquitting appellee on all issues of contributory negligence submitted, appellant insists that the record reveals an overriding error, that is, contributory negligence of appellee as a matter of law which should defeat recovery on his part.
Questions of this nature usually are difficult of solution, but we believe our appellate courts have settled upon a rule that should be of assistance in solving such questions. This rule was announced by Judge Funderburk in Wichita Valley Ry. Co. v. Fite, Tex.Civ.App., 78 S.W.2d 714, 716, col. 2, as follows: “However, one test of somewhat limited scope, recognized by good authority, has the merit of reasonable certainty in cases where applicable. * * * It is that, where the undisputed evidence shows the existence of a danger and that the plaintiff, or injured party, had knowledge or was chargeable with knowledge of the danger and exercised no care whatever, then there is shown a case of contributory negligence as a matter of law.” (Citing a number of authorities.) The same rule was previously announced by Judge Gill in Bennett et al. v. St. Louis Southwestern Ry. Co. of Texas, 36 Tex.Civ.App. 459, 82 S.W. 333, 334. He said: “We think it un-controvertible that the situation disclosed by the evidence demanded at the hands of deceased the exercise of some care. It is equally beyond dispute that he exercised absolutely none. It is certainly possible to disclose a case in which contributory negligence may appear as matter of law because of the undisputed facts, and the inevitable conclusion to be drawn therefrom. If this case is not of that character, we are unable to perceive the elements which it lacks to make it one.” The same rule was also announced by Judge McClendon in Gulf, C. & S. F. Ry. Co. v. Gaddis, Tex.Com.App., 208 S.W. 895, 896, col. 1, as follows: “ * * * Where no care whatever has been exercised, our courts uniformly hold that contributory negligence exists as a matter of law, and recovery is denied. What acts of prudence as constituting ordinary care are required is usually a question of fact. * * Conversely, the courts hold, as said by Judge Funderburk in the case above cited, 78 S.W.2d 714, at page 717, col. 1, “ * * * that, where there is evidence showing some care, and the question is one of the sufficiency of the care, a question of fact for the jury is presented.” Citing Gulf, C. & S. F. Ry. Co. v. Gaddis, supra; Galveston, H. & S. A. Ry. Co. v. Price, Tex.Com.App., 240 S.W. 524, supra. In applying this rule it should be borne in mind that the law does not prescribe any particular acts or omissions as constituting ordinary care or its absence. ,
So, we recur to the main question: On the occasion in question did appellee exercise any care whatever for his own safety and the safety of those with him? He had resided at Wolfe City for at least eight years from the time he was thirteen years of age, barring some two years service in the Navy; was familiar with the lay' of the land, the location of the railway tracks, street lights, and crossing; but it is stated in the original opinion by Mr. Bond, Chief Justice, that the record fails to show that appellee knew or should have known in the exercise of ordinary care of the unusual, dangerous or hazardous conditions surrounding the crossing at “nighttime.” Appellant’s attorney seems to question the *911accuracy of this statement; however, we are of opinion that it is immaterial whether he was or was not familiar with the crossing at night on previous occasions, as each crossing at night would present its own peculiar facts. On the occasion in question it was about 10 o’clock at night; the moon was not shining; the. street lights were burning and cast their rays down and over the flatcar that obstructed the crossing, creating, somewhat of a curtain between it and appellee approaching from the north; obscuring his vision so that before seeing the flatcar he was practically upon it,- — too close to apply his brakes before the collision. There was testimony by several witnesses to the effect that the crossing was in a low place and when approached from the north the street lights were “just exactly right to blind you and a flatcar being low, it is hard to see it until you are close upon it.” Bearing upon this matter, in answer to interrogatory No. 16, the jury said: “The conditions surrounding the crossing in controversy on the occasion in question were such as to render that crossing more than ordinarily dangerous as a night time crossing.” On cross-examination appellee was asked: “Do you think you could have seen that train if you had been looking that night?” Answered, “I was looking.” And in this connection the jury found that on ■the occasion appellee did not fail to keep a proper lookout for his own safety. However it may be insisted that he should have slowed down his car or done something in addition to keeping a propér lookout. A complete answer to such insistence, if made, is that, as just shown, the law does not prescribe any particular acts or omissions as constituting ordinary care or its observance. In the situation presented it was the province of the jury to determine whether, under all the facts and circumstances, the care exercised by appellee was reasonable, —to which they answered in the affirmative.
As the record discloses that appellee did ■exercise some care, we do not think we could ignore the verdict of- the jury and hold that he was guilty of contributory negligence as a matter of law.
Therefore, appellant’s motion for rehearing is overruled.